Citation Nr: 1116785	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine disability that includes anterior compression at T11-T12 and L1 lipping, with degenerative changes at L1-L2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from August 1988 to December 1994 and from January 1996 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case subsequently was transferred to the RO in Phoenix, Arizona, and that office forwarded the appeal to the Board.

The Board remanded the case in August 2009 for additional evidentiary development.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's thoracolumbar spine disability was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine was greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during a twelve month period were not shown.

2.  Throughout the pendency of the appeal, the Veteran's thoracolumbar spine disability has been manifested by neurological impairment that approximates no more than mild incomplete paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the orthopedic manifestations of the service-connected thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2010).

2.  The criteria for a separate 10 percent rating for the right lower extremity neurological manifestations of the service-connected thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Veteran's thoracolumbar spine claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary Statement of the Case was issued in January 2006.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board remanded the case in August 2009 in order to obtain additional medical records and to afford the Veteran a VA orthopedic examination.  A review of the claims file indicates that the RO complied with the Board's remand directives.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service connection and the initial assigned rating, separate ratings may be assigned for separate time periods that are under evaluation.  That is, appellate review must consider the applicability of "staged ratings" based upon the facts found during the time period in question. Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In an April 2005 rating decision entitlement to service connection for musculoligamentous strain of the lumbar spine was granted.  A 10 percent rating was assigned from October 1, 2004.  The disorder was rated under 38 C.F.R. § 4.71a, Code 5242 which pertains to degenerative arthritis of the spine.  

Degenerative arthritis of the spine is rated under the General Formula for Diseases and Injuries of the Spine (General Formula) under 38 C.F.R. § 4.71a, Code 5242.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness, not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Finally, unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual Background

On VA orthopedic examination in April 2004, the Veteran reported that he had no history of any major injury to his low back but that he had increasing discomfort in the back since the late 1990s.  At the present time he had constant discomfort in the low back with intermittent radicular symptoms in the right lower extremity.  He took Celebrex for treatment of back pain.  The Veteran reported that he jogged 1 1/2 miles once or twice a week.  He denied a history of any repetitive severe flare-ups but in 2001, he did have one acute disabling episode at which time he was significantly disabled for approximately four to five minutes.  

Upon physical examination, the Veteran stood erect without evidence of muscle spasm, guarding or lift.  He indicated pain at the lumbosacral level.  There was no swelling, tenderness or deformity of the lumbar spine.  Forward flexion was to 90 degrees and the Veteran was able to touch his fingertips to his toes.  Extension was to 20 degrees.  Lateral flexion was to 20 degrees and lateral rotation was to 20 degrees bilaterally with only slight discomfort in the low back area at the lumbosacral level.  Motor power of the lower extremities was normal.  Straight leg raising was negative bilaterally at 90 degrees.  

The examiner commented that examination of the lumbar spine failed to reveal any objective abnormality.  The physician noted that the Veteran's symptoms and findings were consistent with a clinical diagnosis of chronic nonspecific musculoligamentous strain (i.e., mechanical back pain).  He further stated that at the present time, the Veteran appeared to be functioning without evidence of a major disability; however, he did appear to have some slight functional impairment in association with activities involving repetitive bending, heavy lifting, etc.  Such impairment was on the basis of pain with secondary weakness and fatigability but no indication of any obvious structural abnormality, instability or incoordination.  Repetitive activity involving the back appeared to be associated with very slight increased impairment, predominately on the basis of pain.  X-rays revealed borderline anterior wedging of T11, 12 and L1 and degenerative disc disease in the lower lumbar spine was suspected.

On VA orthopedic examination in November 2005, the Veteran denied any surgery, brace or ambulatory aids with regard to his lumbar spine disability.  He reported that his back hurt daily and that he experienced pain that radiated into his right buttock, posterior lower extremity and down to the calf without numbness.  He denied any flare-ups but the pain increased with bending, twisting or lifting over 15 pounds.  He reported that the back disability did not affect his work and that he worked full-time as a truck dispatcher.   With respect to daily activity, he performed less yard work, less motorcycle riding and decreased driving time in the car to one hour at a time.

Physical examination revealed that the Veteran's gait was with normal limits.  There was no tenderness to palpation, no muscle spasm and no complaint of pain midline to percussion.  The pelvis was level.  Manual muscle strength testing was 5/5.  Sensory light touch of the thighs, legs and ankles were normal.  Flexion was to 95 degrees.  Extension was to 20 degrees.  Right and left lateral flexions were to 35 degrees, respectively.  Right rotation was to 45 degrees.  Left rotation was to 40 degrees.  The Veteran complained of pain with no change in repeat flexion.   The diagnosis was thoracolumbar sacral spine with mild anterior compression of T11-T12, L1 with lipping also slight degenerative disease of L1-2.  An EMG was ordered to rule out right lumbar radiculopathy.  There was slight functional impairment with decreased extension of 10 degrees and decreased rotation of 5 degrees.  There was no weakness, fatigability or incoordination.  The EMG was noted to be normal.   

On VA examination in September 2007, the Veteran reported that over the past two years his back discomfort had worsened.  He did not use any particular low back support.  He tried to limiting lifting to no more than 30 pounds, since more weight aggravated his low back.  The Veteran walked around a lot and he only had to occasionally sit or stop and stretch.  He was currently employed as a semi-tractor truck driver and he stated that he must stop every hour or so to get out and walk around due to back pain.  His job included covering the truck with tarp, which involved bending, lifting, and stretching.  This activity increased his back soreness.  He sought assistance from other employees when the tarp weighed too much.  After an acute episode of flare-up of back pain, it takes him about five minutes to get up and move again.  He described radiation of pain as diffuse across the low back and down through the right buttock to the knee.  

On physical examination, the examiner did not detect any abnormal mobility.  The Veteran stood erect with level pelvis and normal posture.  There was no palpable muscle spasm, only complaints of low back discomfort.  Knee and ankle deep tendon reflexes were equally active.  There was no calf or thigh atrophy.  There was no percussion pain in both standing and laying down positions.  The examiner described the Veteran's condition on objective examination as normal.  The diagnosis was degenerative spondylosis of the lumbosacral spine with evidence of a possible past mild compression fracture of the superior plate of L12.  It was reported that the Veteran's symptoms were commensurate with his degenerative arthritis.  In an addendum, the examiner noted that an MRI revealed mild to moderate multifactorial degenerative disk and joint disease at all disk levels between L2 and S1 with bilateral neural foraminal narrowing and mild multifactorial degenerative disk and joint disease at L1-2.

In letters dated in June 2008 from private medical professionals, it was noted that the Veteran had degenerative disc disease along with other back, shoulder and neck difficulties which qualified him as a disabled person under ADA laws and qualified him to have a service dog assist him in times of need.  

As the September 2007 VA examiner failed to include range of motion testing, the Board remanded the case in August 2008 for further VA examination and to obtain additional medical treatment records. 

The Veteran underwent a VA examination in October 2009.  The Veteran reported that over the past year, he saw a chiropractor for treatment of his back and he has achieved some temporary help.  He continued to complain of radiating pain down the right leg which had gotten worse in the past year.  So far he is able to continue working but stated that he now has to take an occasional day off and that can he lose 3 to 4 days per month because of the low back pain.  He also has an invalid wife and he found it increasingly difficult to help care for her.  He did not use a back brace.  He reported that his right leg occasionally buckles and he has to be careful as the pain shoots down the right lower extremity.  

On physical examination, he stood erect with a level pelvis with normal lumbar lordosis.  Flexion was to 90 degrees, three times; however, in returning to an upright position he almost had to push with his hands placed on his thighs due to back soreness.  Extension was to 35 degrees, three times, with no discomfort.  Right lateral bending was to 40 degrees, three times and left lateral bending was to 30 degrees with complaints of pain.  There was no pain upon rotation to the left of 80 degrees and to the right of 80 degrees, three times.  He was able to perform straight leg raising to 90 degrees on each side.  Leg lengths were equal.  There was no tape measurement atrophy to the thigh or calf.  Knee and ankle deep tendon reflexes with reinforcement seemed to be normal.  Percussion pain did not elicit any complaint over the lumbosacral spine or over either sacroiliac joint.  Light touch revealed decreased sensation over the lateral aspect of the lower leg and over the foot, giving some sensory neuropathy.   X-rays revealed no real change since the 2007 X-rays.  

The examiner concluded that the Veteran had lumbar spondylosis and some sensory neuropathy to the right lower extremity but no motor deficit.  The examiner further reported that the Veteran was partially incapacitated but has to continue working and taking care of his spouse, who has invalid problems.  The Veteran occasionally received help with his symptoms through a chiropractor and anti-inflammatory drugs.  

In a February 2010 addendum, the examiner reported that he reviewed the Veteran's claims folders and reported that there was nothing to alter his previous comments.

Treatment reports dated from June 2006 to February 2010 from Inner Health Chiropractic were associated with the claims folder.

Also associated with claims folder were medical records from Luke Air Force Base dated from August 2005 to April 2007 which documented treatment for complaints of low back pain.

Analysis

While the Veteran has reported experiencing an incapacitating episode on VA examination in April 2004, that episode was described as lasting five minutes and the record does not demonstrate that he has been prescribed bed rest due to his low back disability.  Because at no time during the pendency of the appeal does the evidence show that he was prescribed bed rest by a physician, the Board finds that he is not entitled to a rating higher than 10 percent based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, April 2004, November 2005, and October 2009 VA examinations did not reveal findings consistent with a rating higher than 10 percent.  A higher rating under the General Formula requires that forward flexion of the thoracolumbar spine must be limited to 60 degrees or less, or combined range of motion of the thoracolumbar spine of 120 degrees or less.  Findings of this nature were not shown.  Furthermore, there was no evidence of guarding or spasm severe enough to result in an abnormal gait or contour.  The record indicates the Veteran's gait was normal and that there was no severe muscle spasm or guarding.

Turning to neurological manifestations, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.

With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The provisions of Diagnostic Code 8620 refer to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

In this case, the record as a whole supports a conclusion that the Veteran has radiculopathy into the right lower extremity but not the left.  The Veteran has reported throughout the rating period that he experiences radiculopathy into his right lower extremity and such radiculopathy was confirmed on VA examination in October 2009.   Significantly, however, throughout the pendency of the appeal, no muscle atrophy has been present, and sensation and reflexes have only been mildly diminished.  The Board therefore finds that the Veteran's radiculopathy symptoms of the right lower extremity are primarily sensory in nature and compatible with an incomplete paralysis of the sciatic nerve that is mild in degree.  Accordingly, the Board finds that the Veteran is entitled to no more than a separate 10 percent rating for the neurological manifestations of his thoracolumbar spine disability under Diagnostic Code 8520.  Because neurological examination of the left lower extremity has been normal throughout this period, the Board finds that the Veteran does not meet the criteria for a separate 10 percent rating for any neurological manifestations of his low back disability affecting the left lower extremity.  In sum, the Board finds no evidence of organic changes, such as muscle atrophy or trophic changes that would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the sciatic nerve.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the Veteran has complained of flare-ups, these occur only after certain activities and are not shown to be manifested by additional limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, examiners have found no additional limitation due to functional factors.

The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against an initial rating greater than 10 percent for the orthopedic manifestations of the thoracolumbar spine disability, and that the Veteran is entitled to no more than a single 10 percent rating for the neurological manifestations affecting the right lower extremity.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the rating criteria for the thoracolumar spine disability, reasonably describe the Veteran's disability level and symptomatology, and provided for higher ratings for additional or more severe symptoms, which have not been shown.  The Board notes that on VA examination in October 2009, the Veteran reported that he misses about three to four days of work a month because of low back pain and that the examiner further commented that the Veteran was partially incapacitated.  The examination report, however, also noted that the Veteran continued to work as a semi-truck driver and that he was able to take care of his wife who has serious medical problems.  In this case, the effect on industrial capability is not, in and of itself, of such significance as to warrant referral for consideration of a compensable evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b); Floyd v. Brown, 9 Vet. App. 88 (1996).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  And there is no evidence that the Veteran has any other symptom pertaining to the lumbosacral spine, which is not addressed in the rating criteria.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) (2010).



ORDER

An initial rating higher than 10 percent for the orthopedic manifestations of a thoracolumbar spine disability is denied.

A separate 10 percent disability rating for the neurologic manifestations in the right lower extremity associated with the lumbar spine disability is granted.



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


